Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior art presented in the International Search Report in his Written Opinion associated w/ PCT/EP2018/058750 (i. e. the Applicant’s parent application).
One of the more relevant references discovered by the U. S. examiner from his search is U. S. Pat. 3,512,925.  U. S. Pat. 3,512,925 is relevant is as much as it also describes a method and system for abating the emissions of at least nitrogen dioxide present in a gas that includes the steps and system features of (evidently) injecting both ammonia and oxygen into a gas; catalytically combusting this gas containing ammonia and oxygen to produce a gas comprising nitric oxide; cooling this resulting nitric oxide-containing gas (in the presence of oxygen) to produce a gas comprising nitrogen dioxide, and then passing this nitrogen dioxide-containing gas (together w/ hydrogen gas that acts a reducing agent) over a catalyst to reduce the nitrogen dioxide (please see col. 1 ln. 19 through col. 2 ln. 47 in this U. S. Pat. 3,512,925) – in a somewhat similar manner to what is described in at least the Applicants’ independent claims.  However, there is no indication w/in this U. S. Pat. 3,512,925 that the reducing agent was ammonia (as embraced in the scope of all of the Applicants’ independent claims).  In contrast, col. 2 lns. 14-15 in this U. S. Pat. 3,512,925 seems to mention that hydrogen, carbon monoxide, methane, natural gas and other hydrocarbon gases may act as the reducing agent for the nitrogen dioxide (please also 
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2017/0341022 A1; US 2017/0183998 A1; US 2013/0058849 A1; U. S. Pat. 8,562,924 B1; RU 2 668 445 C2; CN 107530622 A; EP 3 154 664 A1; EP 3 085 431 A1; and DE 10 2014 108 153 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736